Title: To Thomas Jefferson from Caspar Wistar, 28 November 1808
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philade Novr. 28. 1808.
                  
                  I did not expect any medical Gentleman to call upon me in the way you have Stated, & can only conjecture respecting the Person—A Mr. Philip Thornton whose father lives in the district you have mentioned, left Philada in June last, & I believe has settled in Virginia near the Rappahannock—
                  He engaged as a house pupil in the Pennsylvania Hospital, & was to stay Several years, but after a year & 8 or 9 months he left that Institution & returned to Virginia—I cannot think of any other Gentleman; & am by no means certain that he was the person who waited upon you, because I do not know any reason he had for expecting that I considered him as qualified for the place of regimental Surgeon—as he had not Studied two years, I should have advised him to Continue at the Hospital, or some other plan of Study, instead of commencing practitioner in any situation. It is possible however that I may not be Sufficiently acquainted with the extent of his Capacity, & therefore I wish you would enquire of those Gentlemen who recommended him. His Brother, Dr. Geo A. Thornton, graduated in our University two or three years since, & dissected for the Anatomical Lectures, he lives I believe in Culpepper, & has age & information, as well as the other requisites, for any professional situation now to be filled.   I am much obliged by your kind present of Faujas’s book, but I assure you that I thought it had been long returned, or I Should have been more attentive to it. I will enquire of D Barton, & endeavour to find it—
                  I see Jefferson frequently & derive great satisfaction from his visits to me, for I find that he Comprehends the important points of the Anatomical Lectures which he has heard, & without much labour or fatigue to himself—I hope you will enjoin it upon him to visit me daily—ten-minutes conversation every evening, upon the Subject of the lecture of the day, will secure to him the benefit of the lecture, & will be a recreation to me. I believe he is going on as you wish him, & if we can continue him on the road he now travels, all will be right. Human Anatomy must be the same thing in Zoology that the Latin Language is among the modern languages of Europe, if he is well grounded in it he will be able to prosecute his Studies in Comparative Anatomy without any assistance—
                  I receivd the inclosed letter a few days ago & believe I cannot do better for the Author than send it to you—please to return it at your leisure 
                  With the most grateful & affectionate feelings I subscribe myself Your obliged friend
                  
                     C. Wistar Junr 
                     
                  
               